Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (Figures 1B-1C) in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that Species IV (Figure 1E) is closely related to the elected to one another and the various embodiments are of a single inventive concept.  This is not found persuasive because although the embodiments are of a single inventive concept each concept has different structural element which would require different search strategies. Furthermore although Species II and Species IV might seem closely related due to a flexible band around a perimeter; they are still structurally different since one flexible band is only attached to an outside; while the other fully encompasses the perimeter and covers the plates.
The requirement is still deemed proper and is therefore made FINAL.
Applicant, in the reply, indicated claims 1-5, 7-10 & 12-16 are readable on the elected Species. However, after a full review of the instant application, it is noted that claims 5 contain limitations drawn to the non-elected species, Species 1, V & VI. Accordingly, Claim 5 is withdrawn from further consideration as being drawn to a non-elected invention. 

Claims 1-4, 7-10 & 12-16 are being treated on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32, 42, 34, 50 & 48.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, & 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (US 2010/0269368).

Regarding Claim 2, Nakatsuka discloses the bottom downwardly facing surface of the upper gliding plate and the upwardly facing surface of the lower gliding plate are smooth surfaces (Figures 1-5; the surfaces are smooth in that there are no protrusions or indentations).  
Regarding Claim 3, Nakatsuka discloses the upper gliding plate and the lower gliding plate are made of the same material (Para. 30-34).   
Regarding Claim 4, Nakatsuka discloses the flexible perimeter band is made of rubber (Para. 38, 7, “rubber”).  
Regarding Claim 7, Nakatsuka discloses an asymmetric shock absorption system (Figures 1-5) for footwear comprising: an upper plate (1) having a first surface (top) and a second surface (bottom), the first surface being attached to a downwardly facing bottom surface of an upper section of a footwear (Figures 1-5); a lower plate (2) having a third surface (top) and a fourth surface (bottom), the fourth surface being attached to an upper surface of a lower section of a footwear (Figures 1-5); and a flexible perimeter band (4 or 7) for holding the upper plate and the lower plate in a position such that the upper section and the lower section of the footwear are connected and there is a gap is formed between the second surface of the upper plate and the third surface of the lower plate (Figure 1-5), thereby providing torsion cushioning to a wearer by affording limited multi- directional horizontal movement (lateral and/or longitudinal) between the upper section of the footwear and the lower section of the footwear (Para. 14-17, 34-44, Figures 1-5).  
Regarding Claim 8, Nakatsuka discloses the upper plate and the lower plate are made of the same material (Para. 30-34).  
Regarding Claim 9, Nakatsuka discloses the second surface of the upper plate and the third surface of the lower plate are smooth (Figures 1-5, the surfaces are smooth in that there are no protrusions or indentations).  
Regarding Claim 10, Nakatsuka discloses the flexible perimeter band is made of rubber (Para. 38, 7, “rubber”).  
Regarding Claim 12, Nakatsuka discloses an asymmetric shock absorption system (Figures 1-5) for footwear comprising: a sole (Figures 1-5) comprising a upper section (10 & 1) and a lower section (2 & 8); the upper section comprising a cushion layer (10) for engaging with a foot of a wearer (Figures 1-5), and a gliding upper plate (1) being secured to a bottom downwardly facing surface of the upper section (Figures 1-5); the lower section comprising a ground engaging surface (8) for engaging with a desired surface (Figures 1-5), and a gliding lower plate (2) being secured to an upwardly facing surface of the lower section (Figures 1-5); and a flexible perimeter band (4 or 7) permanently adhering the gliding upper plate to the gliding lower plate while permitting limited relative movement via relative sliding movement between the upper gliding plate relative to the lower gliding plate (Para. 14-17, 34-44, Figures 1-5).  
Regarding Claim 13, Nakatsuka discloses the bottom downwardly facing surface of the gliding upper plate and the upwardly facing surface of the gliding lower plate are smooth surfaces (Figures 1-5, the surfaces are smooth in that there are no protrusions or indentations).  
Regarding Claim 14, Nakatsuka discloses the gliding upper plate and the gliding lower plate are made of the same material (Para. 30-34).  
Regarding Claim 15, Nakatsuka discloses the flexible perimeter band is made of rubber (Para. 38, 7, “rubber”).   
Regarding Claim 16, Nakatsuka discloses there is no gap between the gliding upper plate and the gliding lower plate (during kick phase, Figure 4, Para. 43).  

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colhurst (US 2013/0312288).
Regarding Claim 7, Colhurst discloses an asymmetric shock absorption system (Figures 1-3) for footwear comprising: an upper plate (4) having a first surface (top) and a second surface (bottom), the first surface being attached to a downwardly facing bottom surface of an upper section of a footwear (Figure 2); a lower plate (2) having a third surface (top) and a fourth surface (bottom), the fourth surface being attached to an upper surface of a lower section of a footwear (Figure 2, attached to spikes 7); and a flexible perimeter band (3) for holding the upper plate and the lower plate in a position such that the upper section and the lower section of the footwear are connected (Figures 1-3) and there is a gap (Figure 2) is formed between the second surface of the upper plate and the third surface of the lower plate, thereby providing torsion cushioning to a wearer by affording limited multi- directional horizontal movement (lateral and/or longitudinal) between the upper section of the footwear and the lower section of the footwear (Para. 41, 46-47, Figures 1-3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/
Primary Examiner, Art Unit 3732